Citation Nr: 1100375	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  00-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the left wrist and forearm.

2.	Entitlement to an initial evaluation in excess of 10 percent 
for mild hypertrophic changes, residuals of injury to the left 
arm and shoulder.

3.	Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Dept. of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He 
also served in the National Guard from January 8, 1994 to January 
31, 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's 
claim for an increased evaluation of his wrist and forearm 
disability was denied in an October 1999 rating decision.  The 
Veteran's claim of service connection for his left arm and 
shoulder disability was granted in a July 2001 rating decision.  
The Veteran was again notified of this decision in April 2007 
after which he filed a notice of disagreement.  Although the 
Veteran did not specifically appeal the rating decision for his 
left wrist and forearm disability, the Board finds that all the 
left arm disabilities are intertwined and should be reevaluated 
accordingly.  The Veteran's claim for PTSD was granted in an 
April 2007 rating decision which he appealed for an increased 
evaluation.  

The case was brought before the Board in June 2001 and again in 
September 2009, at which time the claims were remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist the 
appellant in the development of his claims, to include scheduling 
VA examinations.  The Veteran was afforded VA examinations in 
January 2010 for his PTSD and left arm disabilities.  Therefore, 
the Board finds that its remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).



FINDINGS OF FACT

1.	The Veteran's service-connected left wrist and forearm 
disability is manifested by subjective complaints of decreased 
strength and decreased ability to reach backwards due to pain, 
and objective evidence of minimal degenerative changes of the 
wrist and a normal forearm, as noted by X-ray.

2.	The Veteran's service-connected left arm and shoulder 
disability is manifested by subjective complaints of pain with 
daily flare-ups and objective evidence of age appropriate 
joint spurring, as shown by X-ray.  

3.	The Veteran's PTSD is manifested by: feelings of depression, 
sleep disturbances, mild memory loss, intrusive thoughts from 
the war, and anger, with Global Assessment of Functioning 
(GAF) scores of 44-54.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for a 
left wrist and forearm disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5206-5208, 5213, and 5214 (2010).

2.	The criteria for an initial evaluation in excess of 10 percent 
for a left arm and shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5003, 5010, 5200, 520, and 5202 
(2010).

3.	The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in March 2004 and July 2006.  Those letters advised 
the Veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  The July 2006 letter also 
advised the Veteran of how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of his left arm disability 
claims in the October 1999 and July 2001 rating decisions, the 
Board finds that providing him with adequate notice in the July 
2006 letter followed by a readjudication of the claims in the 
February 2009 statement of the case, March 2009 supplemental 
statement of the case, September 2009 Board decision, and October 
2010 supplemental statement of the case, 'cures' any timing 
problem associated with inadequate notice or the lack of notice 
prior to the initial adjudication.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  Additionally, the Board finds that even if the above 
letters failed to provide the Veteran with adequate 38 U.S.C.A. § 
5103(a) notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letters as well 
as the rating decision, statement of the case, and supplemental 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  Furthermore, the Board finds that there can be no 
prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 
5103(a) notice where, as here, none has been specifically 
alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).
The Veteran afforded VA examinations in December 2008 and January 
2010.  These opinions were rendered by medical professionals 
following a thorough examination and interview of the appellant 
and review of the claims file.  The examiners obtained an 
accurate history and listened to the appellant's assertions.  The 
examiners laid factual foundations and reasoned bases for the 
conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disabilities since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).


Left Arm Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

Left wrist and forearm

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has reviewed all evidence of record, the more 
critical evidence consists of the evidence generated during the 
appeal period.  Further, the Board must evaluate the medical 
evidence of record since the filing of the claim for increased 
rating and consider the appropriateness of a "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the Veteran was assigned a 10 percent evaluation 
under Diagnostic Code 5206-5213.  See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen).  The Board observes that 
Diagnostic Codes 5207 and 5208, pertaining to limitation of 
motion of the forearm and 5215, pertaining to limitation to 
motion of the wrist may also be applicable to the Veteran's 
appeal.

Diagnostic Codes 5206 and 5207 provide for a 40 percent 
evaluation where flexion of the minor forearm is limited to 45 
degrees of motion, or extension is limited to 110 degrees.  
Flexion of the forearm limited to 55 degrees or extension limited 
to 100 degrees warrants a 40 percent evaluation.  A 30 percent 
evaluation is warranted where flexion of the forearm is limited 
to 70 degrees or extension is limited to 90 degrees.  Flexion of 
the forearm limited to 90 degrees or extension limited to 75 
degrees warrants a 20 percent evaluation.  Finally, a 10 percent 
evaluation is warranted where flexion of the forearm is limited 
to 100 degrees or extension is limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5206-5207.

Diagnostic Code 5208 assigns a 20 percent evaluation where the 
minor forearm has flexion limited to 100 degrees and extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5208.

Diagnostic Code 5213, pertaining to impairment of supination and 
pronation, provides for a 20 percent evaluation where pronation 
of the minor forearm is lost beyond the middle of the arc.  A 20 
percent evaluation is also warranted where pronation of the 
forearm is lost beyond the last quarter of the arc and the hand 
does not approach full pronation.  Finally, a 10 percent 
evaluation is warranted where supination of the minor forearm is 
limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213.

Diagnostic Code 5215, pertaining to limitation to motion of the 
wrist, provides a 10 percent evaluation where dorsiflexion is 
limited to less than 15 degrees.  A 10 percent evaluation is also 
provided for when the palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Normal palmar flexion of the wrist is 80 degrees and normal 
dorsiflexion (extension) of the wrist is 70 degrees of motion.  
Normal ulnar deviation of the wrist is 45 degrees and normal 
radial deviation of the wrist is 20 degrees of motion.  38 C.F.R. 
§ 4.71, Plate I.  Normal forearm pronation is 80 degrees, and 
normal supination is 85 degrees of motion.  Id.

The Veteran has been assigned a 10 percent evaluation for his 
left wrist and forearm disability.  Having considered the 
evidence of record, the Board finds that the Veteran is not 
entitled to an increased evaluation at any point during the 
appeal period.  

In this regard, the Board notes that the Veteran's left wrist and 
forearm disability is manifested by subjective complaints of pain 
and limitation of function, and objective evidence of full range 
of motion for the forearm, and limited range of motion for the 
wrist.  There is no evidence of ankylosis, nor is there evidence 
of impairment of the ulna or radius.  

At the December 2008 VA examination the Veteran reported that he 
had no incapacitation or bed rest prescribed by a physician in 
the previous 12 months.  The Veteran also reported that he had 
difficulty lifting things with his left arm.  The Veteran further 
reported flare-ups happening daily which were aggravated by 
activities such as mowing the lawn or raking leaves.  

The December 2008 VA examination X-ray reported a normal left 
forearm.  However, in the December 2008 VA examination, it was 
noted there were minimal degenerative changes in the left wrist.  
The January 2010 VA examination included X-rays which revealed 
that the Veteran had a normal left forearm as well as normal 
bilateral wrists.

The December 2008 and January 2010 VA examiner did report a small 
olecranon spur seen in the Veteran's left elbow X-ray.  However, 
the January 2010 examiner also took bilateral X-rays and noted 
that mineralization was unremarkable for the Veteran's age.  The 
examiner also found no objective evidence of left medial 
epicondylitis (tennis elbow).  Ultimately the January 2010 
examiner went on to report that there was no objective evidence 
to support a left elbow condition.  There was also no evidence by 
any VA examiners that the Veteran suffered from ankylosis of the 
elbow.  As such, Diagnostic Codes 5205 and 5209 are not for 
application.  The January 2010 examiner also reported that there 
was no objective evidence of neuropathy in the left upper 
extremity and no objective evidence of muscle injury residuals.  

With regards to range of motion testing, at the December 2008 VA 
examination, the Veteran's left wrist had dorsiflexion to 30 
degrees, palmar flexion to 45 degrees, radial deviation to 10 
degrees, and ulnar deviation to 25 degrees.  There was no further 
loss of motion due to pain, repetitive motion, etc.  See DeLuca, 
supra.  At the most recent VA examination in January 2010 the 
Veteran exhibited full supination to 85 degrees and full 
pronation to 80 degrees, with no additional loss of motion due to 
pain or repetitive use.  The examiner did note some difficulty 
during the range of motion testing for the Veteran's left wrist.  
His left wrist was limited to 60 degrees dorsiflexion, 40 degrees 
palmar flexion, 35 degrees ulnar radiation, with full radial 
deviation.  See DeLuca, supra.

Applying the range of motion measurements to the diagnostic 
criteria outlined above, the evidence demonstrates the Veteran is 
not entitled to an evaluation in excess of 10 percent for his 
left wrist and forearm disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, 5208, 5213, and 5215.  A 20 percent evaluation 
is not warranted as there is no medical evidence of flexion of 
the forearm limited to 90 degrees or less, extension of the 
forearm limited to 75 degrees or more.  There is also no 
limitation of supination or pronation of the left forearm which 
would warrant a 20 percent evaluation.  Id.  Furthermore, the 
Veteran's limitation of motion of his wrist does not meet the 
minimum requirements for a compensable rating.  Id.  In addition, 
as noted above, there is no objective evidence of ankylosis of 
the wrist or impairment of the radius or ulna.  Therefore, 
Diagnostic Codes 5210-5212 and 5214 are not relevant to the 
claim.

The Board acknowledges the Veteran's contentions that his left 
wrist and forearm disability warrants an evaluation greater than 
10 percent.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 10 percent for his 
service-connected left wrist and forearm disability at any point 
in the appeal period.  The Board has considered whether the 
benefit of the doubt rule applies to the present appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, a preponderance of the evidence is 
against a higher evaluation; thus, this rule does not apply and 
the claim for an increased evaluation for a left wrist and 
forearm disability must be denied.

Left arm and shoulder

The appellant contends that he is entitled to a rating in excess 
of 10 percent for his left arm and shoulder residuals.  For the 
reasons that follow, the Board concludes that an increased rating 
is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In this case, the Veteran was assigned an initial 10 percent 
evaluation under Diagnostic Code 5201-5010.  See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen).  The rating criteria for 
evaluating traumatic arthritis is set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under that diagnostic code, traumatic 
arthritis is to be evaluated as degenerative arthritis pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board observes 
that Diagnostic Codes 5200 and 5202, pertaining to ankylosis and 
impairment of the humerus may also be applicable to the Veteran's 
appeal.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensably disabling under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

In the absence of limitation of motion, a 10 percent evaluation 
is assigned where X-ray evidence shows involvement of two or more 
major joints or 2 or more minor joint groups.  Where there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  See id., 
Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the 
metacarpal joints are considered groups of minor joints, ratable 
on a parity with major joints.

The normal range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  38 
C.F.R. § 4.71, Plate I.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  Limitation at the shoulder level warrants 
a 20 percent evaluation for the minor shoulder.  Limitation of 
motion to midway between the side and shoulder level warrants a 
20 percent evaluation.  Limitation of motion to 25 degrees from 
the side warrants a 30 percent valuation.  38 C.F.R. § 4.71a, 
Code 5201.

Ankylosis of scapulohumeral articulation warrants a 20 percent 
evaluation for the minor shoulder where there is favorable 
ankylosis and there is abduction to 60 degrees.  A 30 percent 
evaluation is for application where ankylosis is intermediate 
between favorable and unfavorable.  A 40 percent evaluation is 
warranted where ankylosis is unfavorable, with abduction limited 
to 25 degrees from the side.  The note associated with this 
diagnostic Code indicates that ankylosis contemplates movement of 
the scapula and humerus as one piece.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Impairment of the humerus is rated as 20 percent disabling where 
there is recurrent dislocation with infrequent episodes and 
guarding of movement only at the shoulder level.  Where there is 
recurrent dislocation with frequent episodes and guarding of all 
arm movements, a 20 percent rating is for application.  Fibrous 
union of the shoulder warrants a 40 percent rating.  Nonunion or 
false flail joint warrants a 50 percent evaluation.  Loss of 
humeral head or flail shoulder warrants a 70 percent evaluation.  
Malunion of the humerus warrants a 20 percent evaluation for 
moderate deformity and a 20 percent evaluation for marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Veteran has been assigned a 10 percent evaluation for his 
left arm and shoulder disability.  Having considered the evidence 
of record, the Board finds that the Veteran is not entitled to an 
increased evaluation at any point during the appeal period.  

In a December 2008 VA examination, as noted above, the Veteran 
reported that he had problems lifting anything of weight with his 
left arm.  The Veteran also reported that he had constant pain 
with daily flare-ups.  The examiner noted that the Veteran's 
strength was bilaterally equal in both upper extremities and 
bilaterally equal sensation to pinprick and light touch in both 
upper extremities.  At the January 2010 VA examination the 
Veteran reported that he had undergone left impingement surgery 
in August 2009.  

In the December 2008 VA examination the VA examiner noted the 
Veteran's left shoulder and left humerus were normal.  The 
examiner noted no evidence of fracture or dislocation of either 
and no osteoblastic or osteolytic lesions were visualized.  The 
January 2010 VA examiner also took X-rays and reported that the 
left shoulder was unchanged from the December 2008 X-ray.  This 
included minor bilateral AC joint spurring and bony 
mineralization which were normal for the Veteran's age.

The January 2010 VA examiner noted there was no objective 
evidence of a left humerus fracture or fracture residuals.  As 
such, Diagnostic Code 5202 is not for application.  Also, neither 
the December 2008 nor the January 2010 VA examiners noted 
ankylosis of any joint, therefore Diagnostic Code 5200 is not 
applicable.

Regarding range of motion, the December 2008 VA examiner reported 
left shoulder forward flexion to 90 degrees, abduction to 95 
degrees, external rotation to 85 degrees, and internal rotation 
to 80 degrees.  There was no further loss of motion due to pain, 
repetitive motion, etc.  See DeLuca.  At the most recent 
examination, in January 2010, the VA examiner reported forward 
flexion to 140 degrees, abduction to 150 degrees, external 
rotation to 65 degrees, and internal rotation to 75 degrees.  It 
was noted that the Veteran's range of motion was limited by 
discomfort.  See Id.  

Applying the range of motion measurements to the diagnostic 
criteria outlined above, the evidence demonstrates the Veteran is 
not entitled to an evaluation in excess of 10 percent for his 
left arm and shoulder disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, and 5201.  A 20 percent evaluation is not 
warranted as there is no medical evidence of limitation of motion 
of the arm at shoulder level or midway between the side and 
shoulder level.  As such, the Veteran's current 10 percent 
evaluation under Diagnostic Code 5003 is appropriate.  

As noted above, the Board acknowledges the Veteran's contentions 
that his left arm and shoulder disability warrants an evaluation 
greater than 10 percent.  However, the Veteran himself cannot 
meet the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his service-
connected disability.  See Moray; Espiritu.

In light of the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 10 percent for his 
service-connected left arm and shoulder disability at any point 
in the appeal period.  The Board has considered whether the 
benefit of the doubt rule applies to the present appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert.  However, a 
preponderance of the evidence is against a higher evaluation; 
thus, this rule does not apply and the claim for an increased 
evaluation for a left arm and shoulder disability must be denied.

PTSD

As noted above, it is possible for a Veteran to be assigned 
different percentage evaluations for separate periods of time 
based on the facts found during the appeal period.  See 
Fenderson; Hart.  

The Veteran is currently assigned a 30 percent disability 
evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this diagnostic code, a 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an initial evaluation in 
excess of 30 percent for his PTSD at any point during the appeal 
period.  The June 2006 and January 2010 VA examinations and VA 
treatment records indicate that the Veteran suffers from feelings 
of depression, sleep disturbances, mild memory loss, intrusive 
thoughts from the war, and anger.  The June 2006 VA examiner 
assessed the Veteran with a GAF score of 55 and the January 2010 
VA examiner assessed the Veteran with a GAF score of 54.  Both 
scores fall into the 51-60 GAF score range, which represents 
"moderate" symptoms.  (See The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV)).

As noted above, the Veteran was afforded a VA examination in June 
2006 and January 2010 to determine the severity of his PTSD.  At 
these examinations the Veteran reported he had intrusive thoughts 
of the war, and feelings of anger, and depression.  See also 
e.g., October 2004 VA treatment record.  The Veteran indicated he 
had suffered from sleep disturbances since he returned home.  The 
Veteran also reported that he had mild memory loss and problems 
remembering directions and locations of places while he was 
working.  See August 2009 Board hearing. 

Both VA examiners noted that the Veteran's speech was normal, or 
unremarkable.  The examiners also noted that the Veteran's 
thought process was unremarkable.  Neither examiner nor the VA 
treatment records indicated that the Veteran was unable to 
perform his activities of daily living, or that he neglected his 
personal appearance or hygiene.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 50 percent 
evaluation or higher.  The Veteran does not have the symptoms 
ordinarily associated with a greater social and occupational 
impairment.

In this regard, the June 2010 examiner noted that the Veteran 
claimed he was depressed at times, which was considered in the 30 
percent rating.  There is no evidence of a more severe depression 
which warrants a higher rating.  Although the Veteran complained 
of depression, neither examiner reported that his depression was 
affecting his ability to function independently.  The Veteran was 
also not reported to have impaired impulse control, and although 
anger problems were noted, neither examiner reported that the 
Veteran had unprovoked irritability with periods of violence.  
Also, as noted above, the Veteran suffers from mild memory loss 
which causes some problems when he is trying to locate places at 
work.  Although memory loss can warrant a higher evaluation, the 
Veteran has never stated that he suffers from memory loss for 
names of his close relatives, his occupation, or his own name.

With regard to maintaining effective work and social 
relationships, the Veteran referenced having some difficulty in 
both.  In the June 2006 VA examination the Veteran reported that 
he had problems with his bosses at work and he was looking 
forward to retirement.  Also, at the August 2009 Board hearing, 
the Veteran stated that he had problems with some bosses at work 
and the way he was assigned tasks.  However, at the August 2009 
Board hearing and in the January 2010 VA examination the Veteran 
reported he retired in May 2009 after working at the same company 
for 23 years.  The Veteran has also consistently indicated that 
he preferred to do things by himself, and usually avoided other 
people.  See e.g., June 2010 VA examination.  The Board 
acknowledges that difficulty with maintaining effective social 
and work relationships is often contemplated by higher ratings.  
However, the Board does not rely on a single symptom when 
reviewing the Veteran's current evaluation; instead it takes the 
Veteran's entire symptomatology into account.

The Board notes that at the June 2006 VA examination, the Veteran 
acknowledged that he had passive suicidal ideations, which could 
warrant a higher evaluation.  However, the examiner also reported 
that the Veteran had no impairment in judgment.  Furthermore, the 
May 2007 VA treatment record, February 2008 VA treatment record, 
June 2008 VA treatment record, and January 2010 VA examiner all 
reported that the Veteran did not have suicidal ideations.

Furthermore, neither examiner, nor any VA treatment record found 
that the Veteran suffered from delusions or hallucinations.  The 
VA examiners and VA treatment records also did not note any 
disorientation to time or place, or gross impairment in the 
Veteran's thought process or communication.  Finally, the VA 
examiners and the VA treatment records did not report that the 
Veteran was in danger of hurting others, or that he had 
obsessional rituals which interfered with his routine activities.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, the Veteran's 
overall disability picture continues to most closely approximate 
that contemplated by a 30 percent evaluation.

Also of record are the Veteran's GAF scores.  GAF scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
The DSM-IV contemplates that the GAF scale will be used to gauge 
a person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current functioning 
will generally reflect the need for treatment or care.  The Board 
notes that while GAF scores are probative of the Veteran's level 
of impairment, they are not to be viewed outside the context of 
the entire record.  Therefore, they will not be relied upon as 
the sole basis for an increased disability rating.

As noted above, the June 2006 VA examiner assigned the Veteran a 
GAF score of 55.  At the January 2010 VA examination, the 
examiner assigned the Veteran a GAF score of 54.  However, VA 
treatment records also gave the Veteran GAF scores between 44 and 
48.  See e.g., November 2007 and June 2008 VA treatment records.  
GAF scores ranging between 41 and 50 indicate some serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  GAF scores ranging between 51 and 60 indicate some 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  In viewing the evidence of record in 
its entirety, the Board finds that the Veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 50 percent evaluation.

The Board acknowledges that there are VA treatment records which 
assign the Veteran a lower GAF score than the VA examiners.  In 
this regard, the November 2007 VA treatment record gave the 
Veteran a GAF score of 44 after noting that the Veteran was 
having "holiday blues," was quick tempered, and not sleeping 
well.  The Board notes that these are symptoms which have been 
consistent throughout the Veteran's treatment records, as 
discussed above.  Regardless, the GAF score will not be relied 
upon as the sole basis for an increased disability rating.  
Instead, the Board has considered the entire claims file, 
including the June 2006 and January 2010 VA examinations and VA 
treatment records.  In reviewing all this evidence, the Board 
finds that the Veteran's symptoms do not warrant an evaluation 
higher than 30 percent.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.

As noted above, the Board acknowledges the Veteran's contentions 
that his PTSD warrants an evaluation greater than 30 percent.  
However, the Veteran himself cannot meet the burden imposed by 
the rating criteria under 38 C.F.R. § 4.130 with respect to 
determining the severity of his service-connected disability.  
See Moray, Espiritu.

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent rating at any point in the 
appeal period.  The Board acknowledges that the evidence of 
record demonstrates that the Veteran has some serious symptoms 
such as difficulty establishing and maintaining effective social 
and work relationships, but his overall disability picture does 
not warrant a higher rating in excess of 30 percent.  In reaching 
its decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 30 percent, and therefore, it does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for these 
disabilities show that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for a left 
wrist and forearm disability is denied.

Entitlement to an evaluation in excess of 10 percent for a left 
arm and shoulder disability is denied.

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


